COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                           NOS. 02-12-00013-CR
                           NOS. 02-12-00014-CR


BYRON PINCKNEY                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Appellant Byron Pinckney filed pro se notices of appeal in these cases

following his plea of guilty to criminal mischief in trial court cause number

1249140D and his plea of true to the State’s motion to adjudicate guilt for

possession of more than one but less than four grams of cocaine in trial court

cause number 1074269D. The trial court sentenced Appellant to six months in

      1
      See Tex. R. App. P. 47.4.
state jail in cause number 1249140D and three years’ confinement in cause

number 1074269D.       Subsequently, however, Appellant orally expressed at a

hearing in the trial court on January 18, 2012, that he understood that he could

not appeal following his guilty plea in cause number 1249140D and that, because

he could not appeal in cause number 1249140D, he no longer wished to appeal

either case. Accordingly, on our own initiative, we suspend the requirements of

rule 42.2(a) of the rules of appellate procedure, and we dismiss these appeals.

See Tex. R. App. P. 2, 42.2(a), 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 16, 2012




                                           2